MEMORANDUM OPINION
                                        No. 04-10-00772-CV

                                          Don A. PAYNE,
                                             Appellant

                                                  v.

                                        Wilma G. PAYNE,
                                            Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-CI-17750
                            Honorable Michael P. Peden, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: March 2, 2011

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief, which was due on January 21, 2011, has not been filed. On January

31, 2011, this court ordered appellant to show cause in writing by February 15, 2011, why this

appeal should not be dismissed for want of prosecution. Appellant did not respond. The appeal

is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). It is ordered that
                                                                                   04-10-00772-CV


no costs shall be assessed against appellant in relation to this appeal because he qualifies as an

indigent under TEX. R. APP. P. 20.

                                                            PER CURIAM




                                               -2-